Citation Nr: 0521237	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from May 1959 to June 1966, 
including service in the Republic of Vietnam.  The veteran's 
DD 214 shows more than thirteen years of prior military 
service with a service entry date of August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in Los 
Angeles California.

This case was previously before the Board in October 2003 
when it was remanded to the RO to obtain further data medical 
information.


FINDING OF FACT

The veteran's Hepatitis C is not shown during military 
service or for many years after service, and the overall 
competent medical evidence does not show that his Hepatitis C 
is etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

A substantially complete application for service connection 
for Hepatitis C was received in September 2000.  VCAA notice 
was provided to the veteran in June 2001, before the RO 
decision that is the subject of this appeal, which was 
entered in July 2001.  The veteran was also afforded VCAA 
notice in the August 2002 Statement of the Case, and in an 
April 2004 letter from the Appeals Management Center (AMC).  
In this regard, the Board is certain that adequate notice 
requirements of the VCAA have been provided in compliance 
with VA statutory obligations considered in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005). 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
veteran's service medical records are of record, as are VA 
clinical records, and private medical records.  Further, the 
veteran has been afforded a VA medical examination for an 
evaluation and opinion concerning his disability.  With 
respect to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

The veteran's service medical records are negative for any 
complaints, findings, or treatment referable to a liver 
abnormality, to include Hepatitis C.  Service medical records 
are also absent for any evidence of blood transfusions for 
the veteran.  Service records confirm the veteran's service 
in the Republic of Vietnam.    

A December 1991 clinical record from a military facility 
reveals abnormal liver function tests for the veteran.  In 
April 1992, medical records from the facility indicate that 
hepatitis screening reported that the veteran had Hepatitis 
C.  It was stated that the veteran had no history of blood 
transfusion, that he had never been a drug user, and that as 
far as he had known he had never had contact with anyone who 
might have had the disease.  Medical records in 1993 show 
ongoing treatment for Hepatitis C with Interferon, and in 
1994 a liver transplant was considered.  

In October 1994 a private medical consultation from a Dr.. 
M., for an orthotopic liver transplant was conducted.  It was 
reported that the veteran's medical history showed that he 
was well until 1991 when a routine physical examination 
showed transaminases in the 300 range, and subsequently 
Hepatitis C was shown.  It was indicated that the veteran's 
past medical history was negative for exposure parentally to 
Hepatitis C.  The veteran denied any history of blood 
transfusion, tattoos or acupuncture.  He reportedly had had 
no sexual risks for hepatitis.  Subsequent to Interferon 
treatment, in August 1994 he had had gastrointestinal 
bleeding attributed to esophagogastric varices.  The veteran 
denied any previous gastrointestinal bleeding.  

It was reported that the veteran's social history revealed 
that he had served during the Vietnam War, and he worked as a 
clerk in the base commissary until his retirement.  In the 
recommendations section of the report, the physician stated 
that the veteran had obvious longstanding Hepatitis C viral 
infection.  It was stated that his main risk was probably due 
to exposure in Vietnam, although he denied IV drug use at 
that time.  It was also stated that another possibility was 
sporadic etiology.  The physician recommended liver 
transplantation for the veteran.  

Private hospital records from November 1994 show that the 
veteran received an orthotopic liver transplant.  Subsequent 
medical records through April 2000 show that the veteran 
received ongoing treatment for Hepatitis C status post liver 
transplant and other diseases.

Received in October 2002, along with the veteran's 
substantive appeal, was VBA letter 211B (98-110) November 30, 
1998, "Infectious Hepatitis."  

A VA medical examination for hemic disorders was performed in 
November 2004.  The examiner reported that the veteran's 
claims folder was reviewed for the examination. The examiner 
reported the veteran's medical history of elevated liver 
functions in 1991; the subsequent diagnosis of Hepatitis C; 
the veteran's denial of IV drug use, transfusions, tattoos, 
acupuncture or sexual risks; and circumstances leading up to 
his liver transplant. It was noted that a physician, a Dr.. 
M., had reported in conjunction with a recommendation for a 
liver transplant, "that the veteran had obvious long 
standing Hepatitis C, ... and that his main risk was probably 
due to exposure in Vietnam.  The other possibility wais 
sporadic etiology."

At the examination, the veteran reported that he first joined 
the Navy and that he worked as a steward and later as a 
storekeeper and that he performed the work in Vietnam.  It 
was reported that the veteran sustained a fall in service but 
it did not require a blood transfusion or invasive procedure.  
He reportedly had contact with the indigenous population of 
Vietnamese workers, all civilians, who were under his 
direction.  He reported receiving small cuts handling 
"stores" that were being unloaded from American ships.  The 
veteran denied any significant injuries, sutures, or other 
potential hazards/conditions, which are well known to 
possibly lead to hepatitis.  It was reported that the only 
significant conditions noted were an ear infection, and a 
tonsilar abscess that required short-term hospitalization.  
It was stated that there was no evidence of any risks 
specifically for Hepatitis C during the (service) periods, 
and there was no family contact with hepatitis.  

The diagnosis was status post liver transplant due to chronic 
hepatitis C infection. The examiner opined that other than 
the off-hand comment by Dr. M, regarding the main risk for 
the hepatitis C being due to exposure in Vietnam, there is no 
other known cause named in the record, nor known to the 
veteran.  The examiner stated that no medical practitioner, 
including Dr. Paul Martin, could support a statement that 
having been in Vietnam, should be the major etiologic factor 
in the development of hepatitis C.  It was opined that it is 
less likely than not that the veteran incurred hepatitis C 
while in service.             

    
Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.                       

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran asserts that his Hepatitis C was contracted 
during his period of military service, most likely during 
service in the Republic of Vietnam.  

With respect to the veteran's claim, it is important to note 
that in order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A review of the record shows that the veteran's service 
medical records are absent for any complaints, findings or 
treatment referable to liver abnormalities, including  
Hepatitis C.  The first evidence of a liver abnormality with 
subsequent liver screening confirming the Hepatitis C virus 
is in 1991, with subsequent medical evidence that shows the 
veteran required a liver transplant in 1994 due to Hepatitis 
C.  Based on the foregoing, it is important to note that the 
first medical evidence of Hepatitis C is shown more than 25 
years after the veteran's military service.  

Submitted in conjunction with the veteran's substantive 
appeal is VBA letter 211B (98-110) November 30, 1998, 
"Infectious Hepatitis." The document affords general 
information regarding hepatitis and rating the disease for 
claims purposes.  As pointed out by the veteran the document 
indicates that a potential risk factor can be identified for 
approximately 90 percent of persons with HCV infection, in 
some patients no recognized source of infection can be 
identified. Importantly, the VBA letter also states that risk 
factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades. 

In addition to the absence of any liver abnormalities or 
Hepatitis C during the veteran's service, the service record 
is also absent for any of the aforementioned Hepatitis C risk 
factors.  Reports from the veteran's medical history indicate 
that he has denied any potential Hepatitis C risk factors 
during service, including during Vietnam or apparently even 
after service for that matter.   

With respect to the veteran's statements concerning the 
etiology of his Hepatitis C, his lay testimony in this regard 
is insufficient evidence because laypersons generally lack 
the expertise necessary to opine on matters involving medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is also very important to note that the record does 
include positive evidence in the form of a statement from a 
private physician in conjunction with a recommendation for 
the veteran's liver transplant.  Generally, the Board may 
only consider independent medical evidence to support its 
findings. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, the Board is not required to accept the medical 
authority supporting a claim, it must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision. See Hayes v. Brown, 9 Vet. 
App. 67 (1996).

In October 1994 the private physician opined in his 
recommendation for a liver transplant that the veteran's main 
(Hepatitis C) risk probably was due to exposure in Vietnam, 
although the veteran denied IV drug use at that time.  It was 
also indicated by the physician that another possibility for 
the veteran's Hepatitis C was "sporadic etiology."  
Seemingly, this evidence relates the veteran's Hepatitis C to 
service in Vietnam.  

The physician's opinion was not made based on a review of the 
claims folder and was considered primarily based on the 
veteran's reported history.  Although significant in terms of 
reporting risk factors of Hepatitis C related by the veteran, 
the Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence. LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The opinion obviates the risk factor of IV 
drug use based on the veteran's reported history, and is not 
specific as to what other risk factors could be related to 
service in Vietnam.  Further, the opinion is speculative in 
that it offers more than one possible cause for the veteran's 
Hepatitis C, namely "sporadic etiology," a term offered 
without detailed explanation or rationale.  In addition, the 
opinion is not supported by any rationale or supporting 
medical data.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).   

In contrast, a VA clinician in November 2004 refutes the 
October 1994 statement from the private physician.  The 
examiner opined that no medical practitioner, including Dr. 
M., could support a statement that having been in Vietnam is 
an etiologic factor, and that it was less likely than not 
that the veteran incurred Hepatitis C while in service.  The 
VA medical examiner's opinion is persuasive when all the 
evidence is considered. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the foregoing, the Board 
concludes that the veteran's Hepatitis C is not shown during 
military service or for many years after service, and the 
overall competent medical evidence does not show that his 
Hepatitis C is etiologically related to service.  

 The weight of the evidence is against the veteran's claim 
and service connection for Hepatitis C is not warranted.  

 

ORDER


Service connection for Hepatitis C is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


